Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 12, 2007, which, among other things, ruled that claimant was disqualified from receiving unemploy*1068ment insurance benefits because he refused an offer of suitable employment without good cause.
Claimant worked for a temporary placement agency and, once he was relieved of his assignment after he became ill, he applied for and received unemployment insurance benefits. Thereafter, the employer advised claimant in writing that it had immediate work available for him. Claimant, however, did not respond to the job offer. The Unemployment Insurance Appeal Board ultimately disqualified claimant from receiving benefits on the basis that he refused an offer of suitable employment without good cause, charged him with a recoverable overpayment of benefits pursuant to Labor Law § 597 (4) and reduced his right to receive future benefits by eight effective days on the ground that he had made a willful misrepresentation. Claimant now appeals.
We affirm. “A claimant who refuses to accept a job for which he or she is reasonably suited by training and experience will be disqualified from receiving unemployment insurance benefits” (Matter of Guzenski [Commissioner of Labor], 20 AD3d 801, 802 [2005] [citations omitted]). Here, the record reveals that the proffered position paid the prevailing wage and claimant was qualified for the job, having performed similar work in the past. Nevertheless, claimant rejected the employer’s offer by failing to respond to it. Whether claimant had good cause to ignore the job offer because of the way the employer previously treated him and the fact that a lawsuit had been filed against the employer for prior discriminatory acts presented a factual issue for resolution by the Board (see Matter of Murphy [Ross], 82 AD2d 970 [1981]). Inasmuch as substantial evidence supports the Board’s decision that claimant refused an offer of suitable employment, it will not be disturbed (see Matter of Newman [Commissioner of Labor], 43 AD3d 592, 593 [2007]).
As a final matter, claimant’s failure to disclose his refusal of the job offer, despite his receipt of an unemployment insurance handbook informing him of the ramifications of such actions, justifies the Board’s finding of willful misrepresentation and imposition of a recoverable overpayment (see Matter of Kurtz [Rush Henrietta Cent. School Dist.—Commissioner of Labor], 37 AD3d 895, 896 [2007]).
Cardona, P.J., Crew III, Peters, Carpinello and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.